Citation Nr: 1531834	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-25 580	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for breast cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for scarring or thickened skin secondary to breast cancer.

3.  Entitlement to service connection for lymphedema secondary to breast cancer.

4.  Entitlement to service connection for neuropathy of the left foot and toes secondary to breast cancer.

5.  Entitlement to service connection for neuropathy of the right foot and toes secondary to breast cancer.

6.  Entitlement to service connection for a shoulder disability secondary to breast cancer.

7.  Entitlement to service connection for a hip disability secondary to breast cancer.

8.  Entitlement to service connection for a neck disability secondary to breast cancer.

9.  Entitlement to service connection for a sleep disorder secondary to breast cancer.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1980 and from January 1984 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

As discussed below, a request for substitution is referred to the RO.


FINDING OF FACT

In March 2015, VA received notice that the Veteran had died in March 2015.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West 2002); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002); 79 Fed. Reg. 52,982-3 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2002); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 

In this case, the Veteran's surviving spouse submitted a request for substitution (VA Form 21-0847) to the Board in April 2015, along with a request to reschedule a videoconference hearing in the appeal that was scheduled for April 2015.  The agency of original jurisdiction must decide all requests to substitute in the first instance, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.  79 Fed. Reg. 52,983 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(e)).  Accordingly, the Board cannot rule on the April 2015 motion for substitution in this case in the first instance, and the appeal must be dismissed; the request is referred to the RO for appropriate action. 


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


